DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Claim Objections
Claims 1, 3, 6, 14-15 and 21-22 are objected to because of the following informalities:  
In claim 1, in line 19, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.
In claim 3, in line 1, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.
In claim 6, in lines 2 and 4, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.

In claim 15, in lines 2 and 3, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.
In claim 21, in line 19, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.
In claim 22, in line 1, the word --- non-anatomical --- should be added before the word “boundary” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 14-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. (US Pub No. 2009/0326318) in view of Kim et al. (US Pub No. 2014/0222023).
With regards to claims, 1, 14 and 21, Tognaccini et al. disclose an apparatus, a computer readable medium encoded with codes for directing a processor circuit of a robotic surgery system and method for schematically representing a spatial position of an instrument (130, 200) used in a robotic surgery system, the instrument including an end effector (200, 331, 341) coupled to an articulated arm (130) configured to spatially position the end effector in a surgical workspace in response to input signals generated by movement of a hand controller of an input device (108, 109) in an input device workspace (paragraphs [0041]-[0044], [0047], [0049], referring to each of the surgical tools being associated with one of the input devices (108, 109) and the surgeon performs a medical procedure by manipulating the input devices so that the controller (102) causes corresponding movement of their respectively associated surgical tools; Figures 1, 3-4), the method comprising:
by a processor circuit (102), calculating a current three-dimensional spatial position of the instrument within the surgical workspace for current input signals received from the input device (paragraphs [0047], [0049]-[0050], referring to the surgeon performing a medical procedure by manipulating the input devices so that the controller (102) causes corresponding movement of their respectively associated surgical tools; paragraphs [0073]-[0075], referring to generating a 3D computer model of the articulatable surgical tools using position (i.e. 3D position) and orientation information of the instruments and the “forward kinematics” and known constructions of 
by the processor circuit (102), generating display signals for displaying a graphical depiction (i.e. 1501, 3001, 2100, 3002) of the surgical workspace on a display (104) (paragraphs [0047], referring to the Surgeon viewing the work site in 3D on the console monitor 104 as images of the work site are being captured by a camera (211); paragraphs [0088]-[0091], [0110]; Figures 12-17, 20-30), the graphical depiction including a planar representation (i.e. planar representation displayed on the monitor (104)) comprising:
an instrument movement region indicating a range of movement of the instrument within the surgical workspace, the instrument movement region representing a virtual depiction of the input device workspace and including a non-anatomical boundary (i.e. “boundary circles”, 2011, 2031, 2041, 2051, wherein the boundary circles correspond to a non-anatomical boundary) indicating limitations to the range of movement of the instrument within the surgical workspace (paragraph [0091]-[0096], referring to providing indications (i.e. 2011, 2031, 2041, 2051) of range of motion limitations of the tools on the monitor (104), wherein boundary circles indicate the range of motion for the instruments controlled using an input device; note that the boundary circles switch from dotted circles to solid circles depending on whether the input device is switched on so that it controls the tool, thereby representing a virtual depiction of the input device workspace; Figures 20-30); and 

by the display, responsive to receiving the display signals from the processor circuit, displaying the graphical depiction including the planar representation (paragraphs [0013]-[0014], [0045], [0047], referring to displaying the generated view, which includes the planar representation; Figures 12-17, 20-30).
However, they do not specifically disclose that the instrument movement region further includes at least one keep-out zone identifying a first region of the surgical workspace positioned within a second region of the surgical workspace circumscribed by the boundary, and the at least one keep-out zone indicating a region that may not be accessed by the instrument.  
Kim et al. disclose a method and system for performing robot-assisted surgical procedures, wherein a workspace display may depict edges, boundaries (1013) and other virtual inputs (1014) as they are selected (Abstract; paragraph [0065]).  As depicted in Figures 10A and 10B, a surgeon may define a volumetric no-fly zone (1015) and a task-specific no-fly zone (1016) in order to prevent a surgical tool (1002) from entering the region (paragraphs [0064]-[0065], note that the “no-fly” zones correspond to keep-out zones indicating a region that may not be accessed by the instrument and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the instrument movement region of Tognaccini et al. further include at least one keep-out zone identifying a first region of the surgical workspace positioned within a second region of the surgical workspace circumscribed by the boundary, and the at least one keep-out zone indicating a region that may not be accessed by the instrument, as taught by Kim et al., in order to prevent a surgical tool from entering the region (paragraph [0064]).
With regards to claim 2, Tognaccini et al. disclose that in the two-dimensional projection the end effector (i.e. 338, 348, 328 or the end effector as presented in the graphical depictions (231, 241)) is represented as an indicator and the articulated arm (i.e. 200, 211, 241, 231, 251 or the graphical representations (241, 231)) is represented by an area corresponding to two dimensional projected extents of at least a portion of the articulated arm (Figures 19-30, in particular, see Figure 21, wherein circles (343) along with connecting segments, such as 2101, represent at least a portion of the articulated arm and corresponds to an area corresponding to 2D projected extents of the arm, and the end effectors (348, 338, 328) are represented as circle indicators; further, see Figure 30, wherein alternatively, the end effectors and the articulated arm as represented as claimed in the graphical depictions (241, 231)).
With regards to claim 3, Tognaccini et al. disclose that their method further comprises generating the boundary by defining a three-dimensional boundary within the surgical workspace (i.e. boundary is first defined in physical workspace, as illustrated in 
With regards to claim 5, Kim et al. disclose that the at least one keep-out zone is defined based on input received from an operator and patient imaging data (paragraph [0068], referring to the workspace display including at least partially an endoscopic view (i.e. patient imaging data); paragraphs [0063]-[0064], referring to the surgeon defining (i.e. via surgeon/operator input) the no-fly zones on the workspace (which, as set forth in paragraph [0068], may include an endoscopic view/image/patient imaging data)).
With regards to claims 6 and 15, Tognaccini et al. disclose that, in response to a determination that the instrument is proximate the boundary of the instrument movement region, causing the processor circuit to display an active constraint indication (i.e. altering fo the color, intensity or frequency of blinking on and off (e.g., flashing)) at the boundary (paragraph [0083], [0101], referring to, for example, changing the color or shade of a portion of the boundary limit closest to the instrument when the instrument is close to it’s boundary limit).
With regards to claim 7, Tognaccini et al. disclose that the robotic surgery system comprises a plurality of instruments (241, 231) within the surgical workspace and wherein displaying the graphical depiction comprises displaying a graphical depiction for 
With regards to claim 8, Tognaccini et al. disclose that displaying the graphical depiction comprises displaying the graphical depiction at a peripheral region of the display (see Figure 30, note that the graphical depictions (241, 231) are displayed at peripheral regions of the display).
With regards to claim 22, Tognaccini et al. disclose that the boundary is depicted as a hemisphere (see Figures 20-30, wherein the boundary is a circle, and thus encompasses a hemisphere shape)

Claim 9-10, 12, 16-17, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tognaccini et al. in view of Kim et al. as applied to claims 1 and 14 above, and further in view of Bozung et al. (US Pub No. 2013/0060278).
With regards to claims 9, 12, 16 and 19, as discussed above, the above combined references meet the limitations of claims 1 and 14. Further, with regards to claims 9 and 16, Tognaccini et al. disclose that the input device workspace defines a limited range of the instrument movement (which would include a depth range) being accessible by the instrument (paragraphs [0092]-[0097], [0110], Figures 19-30).  Additionally, with regards to claims 12 and 19, Tognaccini et al. disclose that the input signals produced by the input device include a rotation signal defining a current rotation of the hand controller, the rotation signal being operable to cause rotation of the end effector in the surgical workspace (paragraphs [0043]-[0044], [0047], [0055], [0057], wherein instruments have rotational movement (i.e. they pivot about a mechanical axis) 
	Bozung et al. disclose a tracking and control system to keep a working part of the instrument in a desired relationship to a boundary, wherein a display screen (1402) can display a depth legend (1422) and an associated depth marker (1424; i.e. “an indicator representing a current depth of the end effector within the instrument depth range”) (paragraphs [0002], [0435]; Figures 107-110).  A range indicated by a top limit line (1426) and a bottom limit line (1428) defines the surface of the target volume (104) and the bottom of the target volume (104) (paragraph [0436]; Figures 107-110; note that this range represents an “instrument depth range indicating limitations to axial movement of the instrument into the surgical workspace” as the target volume would define boundaries/limitaions of axial movement).   An acceptance bar (1434) can be shown as 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the graphical depiction of the above combined references further comprise an instrument depth range indicating limitations to axial movement of the instrument into the surgical workspace, an indicator representing a current depth of the end effector within the instrument depth range; and an input device depth range representing a portion of the instrument depth range that is accessible for a current mapping between the input device workspace and the surgical workspace and have the graphical depiction of the above combined references further comprise an instrument rotation range indicating limitations on rotational movement of the instrument, an indicator representing a current rotation of the end effector and an input device rotation range representing a portion of the instrument rotation range that is accessible for a current mapping between the input device workspace and the surgical workspace, as taught by Bozung et al., in order to aid in keeping a working part of the instrument in a desired relationship to a boundary (paragraph [0002]).
	 With regards to claims 10 and 17, Bozung et al. disclose that their method further comprises, in response to a determination that the end effector is proximate an end of the input device depth range, causing the processor circuit to display an active constraint indication (paragraphs [0432]-[0434], referring to changing the size of the 
With regards to claim 23, though the above combined references do not specifically disclose that the input device depth range is depicted as a hatched region superimposed on a depiction of the instrument depth range, it would have been obvious to one of ordinary skill in the art to modify the shape of the depth marker indicator of the above combined reference, which represents the input device depth range, to adopt a hatch shape (and thus be depicted a hatched region as claimed), as it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element was significant.  See MPEP 2144.04,IV.,B..

Allowable Subject Matter
Claims 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest that, in response to the enablement signal transitioning from the inactive state to the active state, by the processor circuit, causing the display to discontinue displaying the current hand controller position .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
With regards to claims 1, 14 and 21, Kim has been introduced to teach that the instrument movement region further includes at least one keep-out zone identifying a first region of the surgical workspace positioned within a second region of the surgical workspace circumscribed by the boundary, and the at least one keep-out zone indicating a region that may not be accessed by the instrument.
With regards to claims 9 and 16, Applicant argues that the boundary limit of Tognaccini at most indicates range of movement in two dimensions and does not disclose or suggest and “depth range”. 
Examiner respectfully disagrees and notes that, as seen in Figure 30 and set forth in paragraph [0110] of Tognaccini, maximum limit boundaries may be indicated in supplemental auxiliary views in the side supplemental auxiliary views (3001, 3002), which, as seen in Figure 30, provide a depiction of the instrument depth range of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793